     Case 2:17-cv-06499-CJB-MBN Document 14-1 Filed 04/04/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

FOUNDATION FOR                    )                   CIVIL ACTION NO.
LOUISIANA, F/K/A LOUISIANA        )                   2:17-CV-06499, SEC. J, DIV. 5
DISASTER RECOVERY                 )
FOUNDATION, INC.,                 )                   JUDGE:
                                  )                   CARL J. BARBIER
              Plaintiff           )
                                  )                   MAGISTRATE:
     VERSUS                       )                   MICHAEL NORTH
                                  )
PONTCHARTRAIN PARK CDC            )
REAL ESTATE HOLDINGS, LLC, et al. )
                                  )
                Defendant         )



         MEMORANDUM IN SUPPORT OF MOTION TO REOPEN CASE


       NOW INTO COURT, through undersigned counsel, comes Plaintiff Foundation for

Louisiana f/k/a Louisiana Disaster Recovery Foundation, Inc. (“Foundation”) who submits this

memorandum in support of its motion to reopen case.

       On July 17, 2017, this case was stayed by this Honorable Court pending the exhaustion of

administrative remedies due to the FDIC takeover of defendant, FNBC Bank. On February 21,

2019, FDIC filed a motion to dismiss. The Court granted FDIC’s motion on February 27, 2019

(See Rec. Doc. 7 and 8). FDIC and FNBC Bank are no longer parties to this litigation.

       At this time, all administrative remedies have been exhausted by Foundation. Therefore,

Foundation respectfully requests that this case be transferred to the active docket and set for trial

so that it can proceed with its causes of action against the sole remaining defendant, Pontchartrain

Park CDC Real Estate Holdings, LLC.



                                                 1
     Case 2:17-cv-06499-CJB-MBN Document 14-1 Filed 04/04/19 Page 2 of 2



       WHEREFORE, Plaintiff Foundation for Louisiana f/k/a Louisiana Disaster Recovery

Foundation, Inc. respectfully requests that this Court grant its motion to reopen and transfer this

matter from the administratively closed docket the active docket so that it can be set for trial.


                                               Respectfully submitted,

                                               SCANDURRO & LAYRISSON, LLC.

                                               /s/ Jean-Paul Layrisson
                                               JEAN-PAUL LAYRISSON, Bar No. 20917
                                               TIMOTHY D. SCANDURRO, Bar No.
                                               KRISTA M. ELEEW, Bar No. 18424
                                               607 St. Charles Avenue
                                               New Orleans, LA 70130
                                               Telephone: (504) 522-7100
                                               Facsimile: (504) 529-6199
                                               Counsel for Foundation for Louisiana

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 4th day of April 2019, I electronically filed the

 foregoing document with the Clerk of Court using the CM/ECF system, which will send a Notice

 of Electronic Filing to all counsel of record who have registered to receive electronic service,

 and I effected service upon all other counsel of record via United States Mail, postage prepaid

 and properly addressed.


                                                /s/ Jean-Paul Layrisson
                                                Jean-Paul Layrisson




                                                  2
